PER CURIAM.
Petitioners seek review of a nonfinal order denying their motion for summary judgment, in which they claimed entitlement to qualified immunity from respondent’s federal civil rights claims as a matter of law. Because the trial court did not rule that petitioners were not entitled to qualified immunity as a matter of law, the order is not appealable pursuant to Florida *391Rule of Appellate Procedure 9.130(a)(3)(C)(vii). See Butler v. Dowling, 750 So.2d 674 (Fla. 4th DCA 1999). Treating the request as a petition for a writ of certiorari (id. at 675), we deny the request because petitioners have failed to demonstrate that the trial court’s order constitutes a departure from the essential requirements of law.
PETITION FOR WRIT OF CERTIO-RARI DENIED.
WOLF, C.J.; BARFIELD and WEBSTER, JJ., CONCUR.